Exhibit 10.3

November 7, 2011

Ms. Barbara Cook

1765 Northshore

Dr. Richmond, CA. 94804

Dear Barbara:

The Wet Seal, Inc. is pleased to offer you employment as Senior Vice President
of Store Operations for The Wet Seal, Inc. (“Wet Seal” or “the Company”),
reporting to Kenneth Seipel, President and Chief Operating Officer. You will
receive a starting bi-weekly base salary of $13,461.53 (26 pay periods per
year). Annually, this figure is $350,000.00. Your start date will be determined
after acceptance of this offer. Your base salary will be paid to you in
accordance with the Company’s standard payroll practices less applicable state
and federal withholdings.

The Wet Seal, Inc. is also pleased to offer you $50,000 to assist with your
relocation, such amount to be earned based on your continued employment through
the first anniversary of your commencement of employment. At your option, this
may be paid to you as reimbursements of actual relocation costs incurred and
paid by you, or you may submit invoices for your relocation costs for direct
payment by the Company to the relocation service providers. The amount, if any,
by which $50,000 exceeds the total relocation costs incurred and submitted by
you for payment by the Company will be paid to you as an additional relocation
bonus no later than April 16, 2012. For the avoidance of doubt, in any event,
total relocation assistance paid by the Company will be $50,000 and will only be
earned if you remain continuously employed by the Company through the first
anniversary of your commencement of employment. Should you voluntarily leave the
Company’s employment within the first 12 months of your commencement of
employment with the Company, you must repay to the Company a pro-rated amount of
the relocation assistance provided hereunder, based upon the number of full
months of service you provide to the Company prior to your termination of
employment. By signing below, you agree that in the event you are required to
repay any portion of the relocation assistance amount, the Company may deduct
this amount from any salary, bonus, vacation, expense reimbursements or other
payments otherwise payable to you at that time.

It is expected that by April 1, 2012 that you will relocate to within forty
(40) miles of the corporate headquarters in Foothill Ranch, California.

Beginning on January 1, 2012, we will provide you with three (3) months of
temporary housing, in the form of a furnished, one bedroom corporate apartment,
at a maximum cost to the Company of $3,000 per month. This benefit will end on
March 31, 2012. If you incur hotel costs in the month of December for trips to
the corporate headquarters in Orange County, CA., these will be at cost to you.
We will also assist with your travel home by providing round trip airfare six
(6) times within the first three (3) months of employment.

 

1



--------------------------------------------------------------------------------

You are eligible to participate in the 2012 The Wet Seal, Inc. Corporate
Incentive Plan with a current target of 40% of your base salary and with a
current stretch opportunity of 80% of your base salary. Plan awards are based on
company financial performance. For additional details, please refer to the plan
document.

Subject to the approval of the Compensation Committee of the Company’s Board of
Directors, the Company will grant you an option to purchase 90,000 shares of Wet
Seal common stock at the market closing price on your date of hire. These
options will vest annually over 3 years beginning on the first anniversary of
your grant date, subject to your continued service with the Company through each
such vesting date. The options will otherwise be subject to the terms and
conditions of the plan pursuant to which they are granted and an option
agreement to be entered into between you and the Company.

In addition, while employed by the Company hereunder, the Company will provide
you with a monthly allowance of $900 for your automobile expenses. This
allowance shall be payable to you on the regular payroll dates of the Company
and shall be prorated for any partial months.

You are eligible to participate in the company’s benefits effective the first
day of the month following your start date. Vacation accrues at the rate of
three weeks per year, provided, that once you accrue 4.5 weeks of vacation, you
will cease to accrue additional vacation time until your accrued vacation
balance is reduced below such limit. The Wet Seal operates on a Focal Review
cycle. Performance assessments are normally conducted in April of each year and
may be pro-rated accordingly. You will be eligible for a merit increase in 2012.
Please refer to the employee handbook for further information.

Employment at The Wet Seal, Inc. is on an “at will” basis, which means that
either the Company or the employee may terminate the employment relationship at
any time for any reason with or without cause or notice. Nothing in this letter
alters the “at will” agreement.

In the event of a termination of your employment by the Company without Cause
(as defined below) on or before the first anniversary of your start date with
the Company, and contingent on your delivering to the Company, and not revoking,
an executed release (the “Release”), substantially in the form attached hereto
as Exhibit A, within thirty-five (35) days following the date of termination of
your employment, provided that the Company has delivered to you the Release for
execution within three (3) business days following the date of your termination,
you would be entitled to total severance payments equal to six months, or 50%,
of your annual base salary at the time of your termination, payable in six
(6) equal monthly installments commencing on, or as soon as administratively
practicable after, the date the Release is first effective and irrevocable (each
such installment shall be treated as a separate payment under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”)). For purposes of
these severance provisions, “Cause” shall mean:

 

 

(i)

any act of material misconduct or material dishonesty by you in the performance
of your duties for the Company;

 

 

(ii)

any willful failure, neglect or refusal by you to perform your duties under your
job description or to follow the lawful instructions of the Company’s Board of
Directors;

 

 

(iii)

any breach by you of your fiduciary duties to the Company or your commission of
any fraud or embezzlement against the Company (whether or not a misdemeanor);

 

 

(iv)

your being convicted of (or pleading guilty or nolo contendere to) any felony or
misdemeanor involving theft, embezzlement, dishonesty or moral turpitude;

 

2



--------------------------------------------------------------------------------

 

(v)

your failure to relocate to within forty (40) miles of the corporate
headquarters in Foothill Ranch, California, within three (3) months of your
first date of employment, and/or

 

 

(vi)

your failure to comply with the policies of the Company in effect from time to
time relating to conflicts of interest, ethics, codes of conduct, insider
trading, or discrimination and harassment, or other breach of your fiduciary
duties to the Company, which failure or breach is materially injurious to the
business or reputation of the Company.

This offer is contingent upon proper U.S. work authorization, successful
completion of all reference checks, background investigation, and the completion
of Wet Seal’s standard package of new hire forms (including
Confidentiality/Non-Disclosure and Arbitration Agreements).

I look forward to you joining our team! Please sign your acceptance of this
employment opportunity below and return to my attention.

 

Sincerely,

 

/s/    Kenneth Seipel

 

 

Kenneth Seipel

 

President and Chief Operating Officer

The Wet Seal, Inc.

I accept the terms and conditions of this offer letter.

 

/s/    Barbara Cook

     

November 7, 2011

Signature (Barbara Cook)

     

Date

 

3